FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 26, 2021

                                    No. 04-21-00101-CV

                     SHAPE RANCH, LTD., and Hugh Fitzsimons, III,
                                   Appellants

                                              v.

  ENG SAN MIGUEL DEVELOPMENT, LLC, ETNA Energy, LLC and Endeavor Natural
                            Gas, LP,
                            Appellees

                From the 293rd Judicial District Court, Dimmit County, Texas
                            Trial Court No. 21-01-13958-DCV
                         Honorable Maribel Flores, Judge Presiding


                                       ORDER
      In the underlying suit, Appellant Shape Ranch, Ltd. is the surface estate owner of the
Shape Ranch and Appellant Hugh A. Fitzsimons III is the Shape Ranch manager. ENG San
Miguel Development, LLC; ETNA Energy, LLC; and Endeavor Natural Gas, LP (collectively
Endeavor) are lessees or operators of a mineral lease underlying the Shape Ranch.
      Endeavor proposed a route for a road across the center of the surface estate, but Shape
Ranch objected; it proposed a longer route around the perimeter of the surface estate.
        On March 24, 2021, the trial court granted Endeavor’s application for a temporary
injunction, which allows Endeavor access to the ranch along Endeavor’s proposed route.
      On March 25, 2021, Shape Ranch filed a notice of interlocutory appeal, see TEX. CIV.
PRAC. & REM. CODE ANN. § 51.014(a)(3), and it sought an emergency order to stay the
temporary injunction, see TEX. R. APP. P. 29.3.
        Appellants’ request for emergency relief is GRANTED. We STAY the trial court’s
March 24, 2021 temporary injunction order pending further order of this court or resolution of
this appeal numbered 04-21-00101-CV. See TEX. R. APP. P. 29.3; Cold Spring Granite Co. v.
Karrasch, 96 S.W.3d 514, 516 (Tex. App.—Austin 2002, no pet.).
                                                      FILE COPY

It is so ORDERED March 26, 2021.


                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT
FILE COPY